internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-121800-02 date date legend issuer facility university city team owner team a b c d dear this is in response to the request on behalf of the issuer for a ruling regarding the qualified c bonds the bonds that it proposes to issue to finance a portion of the construction of the facility you have requested a ruling that the proceeds of the bonds may be allocated to university and government_use of the facility plr-121800-02 facts and representations the facility will be a multi-purpose arena that is part of a larger redevelopment project in city’s downtown area the issuer will issue the bonds along with taxable bonds the taxable bonds to finance the construction of the facility and will lease the facility to city under a financing_lease university a tax-exempt_organization under sec_501 of the internal_revenue_code the code is located in the vicinity of the proposed facility and wishes to use the facility for its home basketball games and practices and for commencement exercises city has agreed to sublease the facility to university for these activities in return for rent payments based on a portion of the debt service on the bonds the issuer reasonably expects that university’s use of the facility each year during the term of the bonds will be approximately a percent of the total time the facility will be in actual use university represents that its use of the facility will not constitute unrelated_trade_or_business for university within the meaning of sec_513 of the code in addition university will have naming rights to the facility and the right to select the decor to match university’s colors and emblems it will not transfer the naming rights to a nongovernmental person engaged in a trade_or_business university itself will name the facility after one of the following university a benefactor of university who is a natural_person or a natural_person who is designated by such benefactor any gift by a benefactor to university for the facility will not be conditioned upon the naming of the facility after such benefactor or its designee the benefactor or a related_person is expected to be a private business user of the facility city also has agreed to sublease the facility to team owner to be used for home games played by the team a minor league sports team in exchange for rent payments equal to the debt service on the taxable bonds the issuer reasonably expects the team’s use of the facility each year during the term of the bonds will be approximately b percent a percentage greater than percent of the total time the facility will be in actual use city does not expect the fair_market_value of this private_business_use to be significantly greater than that of the government or university use the issuer reasonably expects that government_use each year during the term of the bonds will account for the rest or approximately c percent of the total time the facility will be in actual use to build the facility the issuer plans to issue the bonds and the taxable bonds simultaneously the issuer will issue the taxable bonds in an amount sufficient to finance at least the costs of any discrete portions of the facility the actual use of which the issuer expects to be solely by private business users such as concession plr-121800-02 areas the costs of any discrete portions of the facility that are not otherwise eligible for tax-exempt_financing as qualified c bonds such as luxury boxes a portion of the costs of the remainder of the facility other than the common areas within the facility the remainder equal to the percentage of total time in actual use that the issuer reasonably expects the remainder to be used for private_business_use by the team the private time percentage and a portion of the costs of the common areas within the facility the common costs equal to the sum of a the product of the common costs and the percentage of the usable space of the facility used for the purposes described in and the discrete common costs and b the product of the difference between the common costs and the discrete common costs and the private time percentage the issuer will issue the bonds to finance the balance of the costs ie an amount equal to or less than the sum of the costs of the remainder not described in above and any common costs not described in above law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_141 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 provides that except as otherwise provided an issue meets the test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that except as otherwise provided an issue meets the test of sec_141 if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in i property used or to be used for a private_business_use or ii payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by a person other than a governmental_unit for purposes of the preceding sentence use as a member of the general_public shall not in this ruling other than in the recitations of the law our use of the phrase private_business_use means private_business_use other than use by the university plr-121800-02 be taken into account sec_141 defines government_use as any use other than a private_business_use sec_141 provides in part that the term qualified_bond means a qualified_501_c_3_bond sec_145 provides in general that the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if a c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b sec_141 and were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_141-1 of the income_tax regulations provides that the term common areas means portions of a facility that are equally available to all users of a facility on the same basis for uses that are incidental to the primary use of the facility for example hallways and elevators generally are treated as common areas if they are used by the different lessees of a facility in connection with the primary use of the facility sec_1_141-1 provides that the term discrete portion means a portion of a facility that consists of any separate and discrete portion of a facility to which use is limited other than common areas a floor of a building and a portion of a building separated by walls partitions or other physical barriers are examples of a discrete portion sec_1_141-3 provides in part that the use of the financed property is treated as the direct use of proceeds sec_1_141-3 provides that in general the private_business_use of proceeds is allocated to property under sec_1_141-6 the amount of private_business_use of that property is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides that in general the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates in general the period of reasonably expected economic life of the property for this purpose is based on reasonable expectations as of the issue_date plr-121800-02 sec_1_141-3 provides that the average percentage of private_business_use is the average of the percentages of private_business_use during the 1-year periods within the measurement_period appropriate adjustments must be made for beginning and ending periods of less than year sec_1_141-3 provides that the percentage of private_business_use of property for any 1-year period is the average private_business_use during that year this average is determined by comparing the amount of private_business_use during the year to the total amount of private_business_use and use that is not private_business_use government_use during that year sec_1_141-3 through v apply to determine the average amount of private_business_use for a 1-year period sec_1_141-3 provides that for a facility in which actual government_use and private_business_use occur at different times for example different days the average amount of private_business_use generally is based on the amount of time that the facility is used for private_business_use as a percentage of the total time for all actual use in determining the total amount of actual use periods during which the facility is not in use are disregarded sec_1_141-3 provides that for purposes of sec_1_141-3 measurement of the use of proceeds allocated to a discrete portion of a facility is determined by treating that discrete portion as a separate facility sec_1_141-3 provides that for purposes of sec_1_141-3 ii through iv if private_business_use is reasonably expected as of the issue_date to have a significantly greater fair_market_value than government_use the average amount of private_business_use must be determined according to the relative reasonably expected fair market values of use rather than another measure such as average time of use this determination of relative fair_market_value may be made as of the date the property is acquired or placed_in_service if making this determination as of the issue_date is not reasonably possible for example if the financed property is not identified on the issue_date in general the relative reasonably expected fair_market_value for a period must be determined by taking into account the amount of reasonably expected payments for private_business_use for the period in a manner that properly reflects the proportionate benefit to be derived from the private_business_use sec_1_141-3 provides that the amount of private_business_use of common areas within a facility is based on a reasonable method that properly reflects the proportionate benefit to be derived by the users of the facility for example in general a method that is based on the average amount of private_business_use of the remainder of the entire facility reflects proportionate benefit sec_1_141-6 provides that for purposes of sec_1_141-1 through the provisions of sec_1_148-6 apply for purposes of allocating proceeds to plr-121800-02 expenditures thus allocations generally may be made using any reasonable consistently applied accounting_method and allocations under sec_141 and sec_148 must be consistent with each other sec_1_145-2 provides generally that sec_1_141-0 through apply to sec_145 sec_1_145-2 provides that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 references to percent and proceeds in the context of the private_business_use_test and the private_security_or_payment_test mean percent and net_proceeds and references to the private_business_use_test in sec_1_141-2 and sec_1 include the ownership test of sec_145 sec_1_145-2 provides that sec_1_141-3 does not apply to sec_145 to the extent that it provides that costs of issuance are allocated ratably among the other purposes for which the proceeds are used for purposes of sec_145 costs of issuance are treated as private_business_use the report of the committee of ways and means of the house of representatives on h_r h_r rep no pincite vol c b the house report states as follows the committee understands that certain facilities eligible for financing with sec_501 organization bonds may comprise part of a larger facility otherwise ineligible for such financing or that portions of a sec_501 organization facility may be used for activities of persons other than sec_501 organizations the committee intends that the treasury_department may adopt rules for allocating the costs of such mixed use facilities including common elements according to any reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the facility only the portions of such mixed use facilities owned and used by a sec_501 organization may be financed with bonds for such organizations the same language appears in the report of the committee on finance of the senate on h_r s rep no pincite vol c b the senate report sec_147 provides that a private_activity_bonds shall not be a qualified_bond if issued as part of an issue and any portion of the proceeds of such issue is to be used to provide any airplane skybox or other private luxury box health club facility facility primarily used for gambling or store the principal business of which is the sale of alcoholic beverages for consumption off premises plr-121800-02 the predecessor to sec_147 sec_103 of the internal_revenue_code of the code was added to the code by the tax_reform_act_of_1984 c 1984_3_cb_1 the supplemental report of the committee on ways and means of the u s house of representatives on h_r h_rep_no part pincite the house report states in the case of skyboxes or other private luxury boxes the committee does not intend to prohibit the use of idbs to finance the construction renovation or refurbishing of a facility solely because skyboxes are included in the project so long as the project otherwise qualifies for tax-exempt_financing rather no portion of the proceeds of the idb may be used to provide any skybox for this purpose the skybox shall be deemed to include the interior furnishing of the box eg the box’s plumbing electrical and decorating costs and the structural_components required for the box eg the box’s walls ceilings special enclosures but does not include the normal components of the stadium such as structural supports to the extent they would have been required for the remaining portion of the stadium if no skyboxes and no regular seats in lieu of skyboxes had been built the issuer proposes to use proceeds of the taxable bonds to cover the costs attributable to any discrete portions of the facility the actual use of which the issuer expects to be solely by private business users and any discrete portions used for other purposes such as luxury boxes not eligible for financing with the proceeds of tax- exempt c bonds the issuer proposes to finance the remainder with a combination of proceeds of the taxable bonds and of the bonds based on the expected percentage of time that the remainder is actually used respectively for private_business_use and combined government and university use the issuer proposes to finance the common costs with a combination of proceeds of the taxable bonds and of the bonds based on the expected percentage of the facility that is actually used respectively for private_business_use and combined government and university use we first consider the two types of discrete portions mentioned above it is clear from the house report cited above that while luxury boxes may not be funded with tax-exempt private_activity_bonds the other parts of a facility that include luxury boxes may be so funded if otherwise eligible we think that treating discrete portions used for private_business_use in a similar fashion as luxury boxes is appropriate accordingly because the issuer will fund the discrete portions described above with proceeds of the taxable bonds the presence of these discrete portions within the facility will not preclude the bonds from being tax-exempt we next consider the remainder the projected private_business_use of the remainder as measured in accordance with sec_1_141-3 will exceed ten percent the issue is whether the issuer may use a time-based allocation method to allocate the plr-121800-02 proceeds of the bonds to university and government_use so that a portion of the remainder may qualify for tax-exempt_financing under sec_145 the house report and the senate report recognize that portions of facilities used by c organizations also may be used by other persons while the larger facility so used may not qualify for tax-exempt_financing the legislative_history indicates that tax-exempt_financing under sec_145 is permitted for the portion owned and used by the 501_c_3_organization to the extent that the allocation of the costs of the facility is made using a reasonable method that properly reflects the proportionate benefit to be derived by the various users of the facility even though the legislative_history refers to the portion owned and used by a 501_c_3_organization we can see no reason not to extend this treatment to government ownership and use foremost sec_145 permits government_use and ownership of financed property further the legislative_history appears to be addressing those situations where a facility otherwise would not be eligible for tax- exempt financing under sec_145 use and ownership by a governmental_unit would not lead to such a situation the time-based method of allocation of use proposed by the issuer is a reasonable method to allocate use it would be applied in the same way as the time- based method of measuring private_business_use thus reflecting the proportionate benefit to the various users the fair_market_value of the private_business_use is not significantly greater than that of the government or c use further the percentages of use by the various users are expected to be substantially level over the term of the bonds thus we need not consider the situation where the percentages of use vary over the measurement_period the allocation of the costs of the remainder is a reasonable method that reflects the proportionate benefit derived by the users of the remainder because the issuer’s proposed allocations of costs are consistent with the allocations of use both using the time-based method as a result the portions of the remainder allocated to university and government_use ie a c percent or a total of d percent of the remainder are eligible for financing under sec_145 finally we consider the common areas within the facility consistent with our treatment of the remainder it is appropriate to allocate the proceeds of the bonds to a portion of the common costs based on the amount of university and government_use of the rest of the facility so that a portion of the common areas may qualify for tax- exempt financing under sec_145 the issuer proposes to determine the portion of the common areas that may be financed with the bonds based on the rules set forth in sec_1_141-3 treating the discrete portions of the facility that may not be financed with qualified c bonds ie the luxury boxes as giving rise to private_business_use the allocation of the costs using the methodology set forth in sec_1_141-3 is a reasonable method that plr-121800-02 reflects the proportionate benefit derived by the users of the facility the method of allocation of use proposed by the issuer would be applied in the same way as the method of measuring private_business_use of common areas in particular the computation reflects both the private_business_use of the discrete portions of the facility and the private_business_use of the remainder based on the amount of time that it is used for a private_business_use conclusions we conclude as follows because the issuer will fund the discrete portions described above with proceeds of the taxable bonds the presence of these discrete portions within the facility will not preclude the bonds from being tax-exempt the proceeds of the bonds may be allocated to university and government_use of the remainder using a time-based method of allocation as a result the portions of the remainder allocated to university and government_use ie a total of d percent of the remainder are eligible for financing under sec_145 the proceeds of the bonds may be allocated to the common areas within the facility based on the portion of the facility not used for a private_business_use under sec_1_141-3 as a result a portion of the common areas within the facility based on the amount of the facility used for university and government_use are eligible for financing under sec_145 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the interest on the bonds will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121800-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
